Case 2:20-cv-06803-RSWL-RAO Document 19 Filed 08/10/20 Page 1 of 5 Page ID #:217
 Case 2:20-cv-06803-RSWL-RAO Document 19 Filed 08/10/20 Page 2 of 5 Page ID #:218



 1 the Court DENIES Defendant’s Application.
 2                               I. BACKGROUND
 3 A.     Factual Background
 4        Plaintiffs Backgrid USA, Inc. (“Backgrid”), Splash
 5 News and Picture Agency, LLC (“Splash News”), and
 6 Xposure Photo Agency, Inc. (“Xposure”) (collectively,
 7 “Plaintiffs”) are celebrity-photograph agencies that
 8 regularly license celebrity-driven content to various
 9 media outlets around the world.             Compl. ¶ 8, ECF No. 1.
10 Plaintiffs state that each license has been granted for
11 valuable consideration of up to hundreds of thousands
12 of dollars.       Id.   Defendant is an “entertainment
13 technology ecosystem that leverages creative content,
14 social amplification and proprietary data to deliver
15 shareable entertainment to diverse groups of
16 audiences.”       Id. ¶ 11.     Among Defendant’s properties is
17 Paper Magazine (“Paper”), a fashion and celebrity
18 driven magazine.        Id.    Defendant uses social media
19 platforms such as Instagram1 to promote Paper and engage
20 with potential readers.           Id.
21        Plaintiffs allege that Defendant improperly
22 reproduced, distributed, displayed, and created
23 unauthorized derivative works of their copyrighted
24 photographs on Defendant’s social media accounts
25 without consent or a license.             Id. ¶ 13.     Plaintiffs
26
          1
27          “Instagram is a web-based photo and video sharing social
     media platform through which users host and share user-generated
28   content.” Rodriguez v. Instagram, LLC, C 12-6482, 2013 WL
     3732883, at *1 (N.D. Cal. July 15, 2013).
                                     2
 Case 2:20-cv-06803-RSWL-RAO Document 19 Filed 08/10/20 Page 3 of 5 Page ID #:219



 1 state that in order to minimize the damage Defendant
 2 created, they caused certain Digital Millennium
 3 Copyright Act (“DMCA”) Takedown Notices to be issued to
 4 Instagram.      Id. ¶ 17.      Instagram took down the
 5 infringing content and later took the additional step
 6 of terminating or suspending Paper’s Instagram account.
 7 Id.
 8 B.    Procedural Background
 9       On July 15, 2020, Defendant filed a complaint
10 against Plaintiffs, among others, alleging violations
11 of the Digital Millennium Copyright Act, violations of
12 the Racketeer Influenced and Corrupt Organizations Act,
13 intentional interference with economic advantage, and
14 unfair competition (the “First Action”).                The First
15 Action is currently pending before another court in
16 this district.
17       Two weeks later, on July 29, 2020, Plaintiffs
18 initiated the instant Action [1] in this Court stating
19 claims for copyright infringement, declaratory relief,
20 and misrepresentation.          On August 4, 2020, Defendant
21 filed a Motion to Dismiss (“Motion”) [11] with this
22 Court seeking dismissal of Plaintiffs’ Complaint under
23 Federal Rule of Civil Procedure (“Rule”) 13.                  Two days
24 after filing its Motion, on August 6, 2020, Defendant
25 filed the instant Application [14].               The next day,
26 Plaintiffs opposed [16].
27                             II. DISCUSSION
28       Ex parte applications are for extraordinary relief.
                                        3
 Case 2:20-cv-06803-RSWL-RAO Document 19 Filed 08/10/20 Page 4 of 5 Page ID #:220



 1 For ex parte relief to be granted, “the evidence must
 2 show that the moving party’s cause will be irreparably
 3 prejudiced if the underlying motion is heard according
 4 to regular noticed motion procedures.”                Mission Power
 5 Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 492
 6 (C.D. Cal. 1995).
 7        Here, Defendant requests that the Court advance the
 8 hearing on Defendant’s Motion.             The underlying Motion
 9 is premised on dismissal under Rule 13, arguing that
10 the claims alleged in the instant Action are compulsory
11 counterclaims of those alleged in the First Action.2
12 The Court understands the value of each day that
13 Defendant is unable to access Paper’s Instagram;
14 however, Defendant has failed to establish that it
15 would be irreparably harmed by proceeding under the
16 regularly noticed motion schedule.
17        According to Central District Local Rules 7-9 and
18 7-10, Plaintiffs’ Opposition is due to the Court by
19
20        2
            In its Application, Defendant requests that the Court take
     judicial of the complaint filed in the First Action, Enttech
21   Media Group LLC v. Okularity, Inc.; Jon Nicolini; Backgrid USA,
22   Inc.; Splash New and Picture Agency, LLC; and Xposure Photo
     Agency, Inc., 2:20-cv-06298, (C.D. Cal. July 15, 2020). This
23   document is a matter of public record and not subject to
     reasonable dispute, and is therefore the proper subject of
24   judicial notice. As such, the Court GRANTS Defendant’s Request
     for Judicial Notice. See Reyn's Pasta Bella, LLC v. Visa USA,
25   Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (noting that courts
     may take judicial notice of “court filings” as they are “readily
26   verifiable, and therefore, the proper subject of judicial
27   notice”); U.S. ex rel. Robinson Rancheria Citizens Council v.
     Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (stating judicial
28   notice of proceedings in other courts is appropriate “if those
     proceedings have a direct relation to matters at issue”).
                                     4
 Case 2:20-cv-06803-RSWL-RAO Document 19 Filed 08/10/20 Page 5 of 5 Page ID #:221



 1 August 11, 2020 and Defendant’s Reply is due by August
 2 18, 2020.      The Court ORDERS the Motion be deemed
 3 submitted without appearance upon receipt of the Reply
 4 or expiration of the Reply deadline.
 5                            III. CONCLUSION
 6       For the reasons discussed above, the Court DENIES
 7 Defendant’s Ex Parte Application.              Defendant’s Motion
 8 will be deemed submitted upon receipt of the Reply or
 9 upon expiration of the Reply deadline.                The September
10 1, 2020 hearing date is hereby vacated.
11
12 IT IS SO ORDERED.
13
14 DATED: August 9, 2020                      /s/ Ronald S.W. Lew
15                                          HONORABLE RONALD S.W. LEW
                                            Senior U.S. District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        5
